                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVEN BRUCE,                                     Case No. 18-cv-05022-HSG
                                   8                    Plaintiff,                         ORDER GRANTING MOTIONS TO
                                                                                           DISMISS AND ADMINISTRATIVE
                                   9             v.                                        MOTION TO FILE UNDER SEAL, AND
                                                                                           DENYING MOTIONS TO
                                  10     ALEX M. AZAR, et al.,                             SUPPLEMENT THE RECORD
                                  11                    Defendants.                        Re: Dkt. Nos. 24, 36, 39, 40, 64, 70
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are three motions to dismiss, filed separately by Defendant
                                  14   California Physicians’ Service d/b/a Blue Shield of California (“Blue Shield”), Dkt. No. 36;
                                  15   Defendant Envision Insurance Company (“Envision”), Dkt. No. 40; and Defendant Alex M. Azar
                                  16   II, Secretary of the United States Department of Health and Human Services (“DHHS”), Dkt. No.
                                  17   39. DHHS also filed a motion to file the administrative record under seal, Dkt. No. 64, and
                                  18   Plaintiff Steven Bruce filed two motions to supplement the administrative record, Dkt. Nos. 24,
                                  19   70. For the reasons articulated below, the Court GRANTS the motions to dismiss without leave
                                  20   to amend. The Court also GRANTS DHHS’s motion to file the administrative record under seal,
                                  21   and DENIES Plaintiff’s motions to supplement the administrative record.
                                  22     I.   BACKGROUND
                                  23          Plaintiff brought this action against Defendants on August 16, 2018, seeking judicial
                                  24   review of the final decision by the Medicare Appeals Council (“MAC”) denying Plaintiff coverage
                                  25   for the drug Serostim. Dkt. No. 1. Plaintiff is a Medicare beneficiary enrolled in the Part D
                                  26   prescription drug plan, administered by Envision in 2016 and Blue Shield in 2017. Dkt. No. 19
                                  27   (“FAC”) ¶¶ 1, 11, 23. In early 2016, Plaintiff was diagnosed with lipodystrophy, an auto-immune
                                  28   disease, and wasting syndrome. Id. ¶ 12. To treat his conditions, his primary care physician
                                   1   prescribed the drug Serostim. Id. ¶ 13. Both Envision and Blue Shield denied coverage for

                                   2   Serostim in 2016 and 2017, respectively, because Serostim was not prescribed to Plaintiff for a use

                                   3   approved by the Food and Drug Administration (“FDA”) or supported by a Medicare-approved

                                   4   drug compendium. Id. ¶¶ 14, 24.

                                   5             Plaintiff appealed both Envision and Blue Shield’s denials of coverage. Id. ¶¶ 15–21, 25–

                                   6   30. The appeals went through timely reconsideration requests with the Independent Review Entity

                                   7   and hearings in front of Administrative Law Judges (“ALJs”) Myles and Gulin. Id. Both ALJs

                                   8   denied coverage, and Plaintiff appealed those decisions to the MAC. Id. ¶¶ 17–21, 27–30. The

                                   9   MAC related and consolidated both appeals and issued a final decision on July 12, 2018, denying

                                  10   coverage of Serostim. Id. ¶ 30.

                                  11             Plaintiff now brings this action against his insurers, Blue Shield and Envision, and DHHS,

                                  12   to “appeal a final decision of the DHHS that denied coverage for Serostim.” Id. ¶ 8. In the FAC,
Northern District of California
 United States District Court




                                  13   Plaintiff alleges the following four claims against Defendants: (1) “Defendants’ decisions denying

                                  14   Plaintiff’s claim for Medicare coverage of Serostim is [sic] not supported by substantial evidence

                                  15   and is [sic] incorrect as a matter of law,” id. ¶ 35; (2) Defendants violated Plaintiff’s due process

                                  16   rights “by refusing to provide coverage,” id. ¶¶ 36–41; (3) Defendants, “[b]y providing coverage

                                  17   for Serostim only to individuals who have HIV,” denied Plaintiff benefits in violation of Section

                                  18   504 of the Rehabilitation Act of 1973, id. ¶¶ 42–51; and (4) Defendants Envision and Blue Shield,

                                  19   in refusing to provide coverage, discriminated against Plaintiff due to “his HIV-negative status,”

                                  20   in violation of Title III of the Americans with Disabilities Act, id. ¶¶ 52–55.1 Plaintiff requests

                                  21   that the Court reverse the decision of the agency and award Plaintiff benefits, along with any out-

                                  22   of-pocket costs and attorneys’ fees and expenses. Id., Prayer for Relief.

                                  23       II.   MOTIONS TO DISMISS

                                  24             Defendants Envision and Blue Shield move to dismiss the complaint under Federal Rule of

                                  25   Civil Procedure 12(b)(6) for failure to state a claim. Dkt. Nos. 36, 40. Specifically, Envision and

                                  26
                                       1
                                  27    Plaintiff voluntarily withdrew his Title III claim against Defendants Envision and Blue Shield,
                                       see Dkt. No. 48 at 7; Dkt. No. 49 at 6, and the Court therefore GRANTS Defendants’ motions to
                                  28   dismiss Plaintiff’s fourth cause of action.

                                                                                          2
                                   1   Blue Shield assert that they are not the proper defendants in this action, and even if they are,

                                   2   Plaintiff has not alleged sufficient facts to state a claim upon which relief can be granted. Id.

                                   3   DHHS moves to dismiss Plaintiff’s second and third causes of action for lack of subject matter

                                   4   jurisdiction under Rule 12(b)(1), and, alternatively, for failure to state a claim under Rule 12(b)(6).

                                   5   Dkt. No. 39.

                                   6              A. Legal Standards

                                   7                       i. Rule 12(b)(1)

                                   8          A defendant may move for dismissal on grounds that the court lacks subject matter

                                   9   jurisdiction over the action. Fed. R. Civ. P. 12(b)(1). Federal district courts are courts of limited

                                  10   jurisdiction, and “[n]o principle is more fundamental to the judiciary’s proper role in our system of

                                  11   government than the constitutional limitation of federal-court jurisdiction to actual cases or

                                  12   controversies.” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006) (quotations omitted).
Northern District of California
 United States District Court




                                  13   It is the plaintiff’s burden to establish subject matter jurisdiction. See Ass’n of Am. Med. Colls. v.

                                  14   U.S., 217 F.3d 770, 778-79 (9th Cir. 2000); Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

                                  15   375, 376-78 (1994). “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air for

                                  16   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citing White v. Lee, 227 F.3d 1214, 1242

                                  17   (9th Cir. 2000)). A facial attack “asserts that the allegations contained in a complaint are

                                  18   insufficient on their face to invoke federal jurisdiction.” Id. A factual attack “disputes the truth of

                                  19   the allegations that, by themselves, would otherwise invoke federal jurisdiction.” Id.

                                  20                      ii. Rule 12(b)(6)

                                  21          Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                  22   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  23   defendant may move to dismiss a complaint for failing to state a claim upon which relief can be

                                  24   granted under Federal Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is

                                  25   appropriate only where the complaint lacks a cognizable legal theory or sufficient facts to support

                                  26   a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th

                                  27   Cir. 2008). To survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a

                                  28   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                                                                          3
                                   1   A claim is facially plausible when a plaintiff pleads “factual content that allows the court to draw

                                   2   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

                                   3   556 U.S. 662, 678 (2009).

                                   4            In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                   5   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                   6   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                   7   Courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                   8   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                   9   2008).

                                  10            If dismissal is appropriate under Rule 12(b)(6), a court “should grant leave to amend even

                                  11   if no request to amend the pleading was made, unless it determines that the pleading could not

                                  12   possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.
Northern District of California
 United States District Court




                                  13   2000) (quotations and citation omitted).

                                  14               B. Discussion

                                  15                        i. Envision and Blue Shield Are Not Proper Defendants

                                  16            Plaintiff’s first cause of action against Envision and Blue Shield is an administrative

                                  17   challenge to “Defendants’ decisions denying Plaintiff’s claim for Medicare coverage of Serostim.”

                                  18   FAC ¶¶ 34–35. Blue Shield and Envision maintain that they are not proper defendants for such a

                                  19   claim, because under the statutory review process, the only proper defendant in an appeal of the

                                  20   agency’s decision is the Secretary of DHHS. Dkt. No. 36 at 3–4; Dkt. No. 40 at 3.

                                  21            Under Section 1852 of the Social Security Act, codified in 42 U.S.C. § 1395 and the

                                  22   related sections, a Medicare beneficiary may obtain judicial review of the MAC’s final decision

                                  23   pursuant to 42 U.S.C. § 405(g). See 42 U.S.C. § 1395w-104(h). 2 The governing regulations

                                  24   specify that a Part D beneficiary may obtain court review of the MAC’s decision if the amount in

                                  25

                                  26   2
                                         Section 1395w-104(h) provides for judicial review of appeals Part D beneficiaries bring. 42
                                  27   U.S.C. § 1395w-104(h). Although § 405(g) is not expressly listed in that section, § 1395w-104(h)
                                       incorporates Part C’s judicial review provision, § 1395w–22(g), which in turn provides for judicial
                                  28   review under § 405(g). See id.; see also Do Sung Uhm v. Humana, Inc., 620 F.3d 1134, 1140 n.9
                                       (9th Cir. 2010).
                                                                                         4
                                   1   controversy meets the threshold requirement estimated annually by the Secretary of DHHS. 42

                                   2   C.F.R. § 423.2136(a). In such a review, the “Secretary of HHS, in his or her official capacity, is

                                   3   the proper defendant.” Id. § 423.2136(d)(1).

                                   4          Plaintiff’s first cause of action seeks review of the final decision of the MAC. See FAC

                                   5   ¶¶ 34–35. By the plain language of 42 C.F.R. § 423.2136(d)(1), DHHS is the only proper

                                   6   defendant for such a claim, and therefore Blue Shield and Envision are not proper defendants. See

                                   7   Madsen v. Kaiser Found. Health Plan, Inc., No. 08CV2236-WQH-JMA, 2009 WL 1537878, at *4

                                   8   (S.D. Cal. June 2, 2009). As to Plaintiff’s two remaining claims, because they are derivative of his

                                   9   claim challenging the MAC’s final decision, those too must be dismissed. See FAC, Prayer for

                                  10   Relief ¶ 1 (Plaintiff requests the Court “[r]everse and set aside the decision of the DHHS and

                                  11   award such benefits as to which Plaintiff is entitled”); see also id. ¶¶ 1 (“This complaint is for

                                  12   judicial review of a final decision of the Department of Health and Human Services”), 41 (second
Northern District of California
 United States District Court




                                  13   claim alleging that “Defendants Envision and Blue Shield violated Plaintiff’s due process rights

                                  14   under the Fifth Amendment [ ] by refusing to provide coverage”), 48 (third claim alleging that

                                  15   Envision and Blue shield, “[b]y providing coverage for Serostim only to individuals who have

                                  16   HIV,” denied Plaintiff the opportunity to receive benefits). 3

                                  17          The Court therefore DISMISSES Plaintiff’s action against Defendants Envision and Blue

                                  18   Shield without leave to amend.

                                  19                      ii. With Respect to DHHS, the Court Does Not Have Subject Matter
                                                              Jurisdiction Over the Second and Third Causes of Action
                                  20

                                  21          DHHS does not seek to dismiss Plaintiff’s first cause of action in its motion, but only

                                  22   moves to dismiss Plaintiff’s second and third causes of action on the basis that the Court, under 42

                                  23   U.S.C. § 405(h), does not have subject matter jurisdiction over those claims. Dkt. No. 39 at 5, 7.

                                  24   As discussed earlier, a beneficiary may obtain judicial review of the agency’s decision through

                                  25   § 405(g). Section 405(h), a related provision, “channels most, if not all, Medicare claims through

                                  26
                                       3
                                  27     Because the Court finds that Envision and Blue Shield are not proper defendants in an
                                       administrative challenge and the remaining claims are derivative, the Court need not reach the
                                  28   merits of Defendants’ arguments that the second and third causes of action independently fail to
                                       state cognizable claims. See Dkt. No. 36 at 5–9; Dkt. No. 3–5.
                                                                                        5
                                   1   this special review system.” Shalala v. Ill. Council on Long Term Care, Inc., 529 U.S. 1, 8

                                   2   (2000); see also Do Sung Uhm, 620 F.3d at 1140 (Section 405(g) is the “sole avenue for judicial

                                   3   review for claims arising under the Medicare Act”) (quoting Heckler v. Ringer, 466 U.S. 602,

                                   4   614–15 (1984)) (quotations omitted). Specifically, § 405(h) states that:

                                   5                  The findings and decision of the Commissioner of Social Security
                                                      after a hearing shall be binding upon all individuals who were parties
                                   6                  to such hearing. No findings of fact or decision of the Commissioner
                                                      of Social Security shall be reviewed by any person, tribunal, or
                                   7                  governmental agency except as herein provided. No action against
                                                      the United States, the Commissioner of Social Security, or any officer
                                   8                  or employee thereof shall be brought under section 1331 or 1346 of
                                                      Title 28 to recover on any claim arising under this subchapter.
                                   9

                                  10   42 U.S.C. § 405(h) (emphasis added). DHHS contends that the statutory language “arising under”

                                  11   includes any action derivative of a denial of benefits review, including Plaintiff’s second and third

                                  12   claims, thereby barring judicial review of those claims. Dkt. No. 39 at 8.
Northern District of California
 United States District Court




                                  13          The Supreme Court’s holding in Shalala is dispositive. There, plaintiffs sued DHHS,

                                  14   asserting that certain Medicare-related regulations violated their statutory and constitutional rights.

                                  15   Shalala, 529 U.S. at 5–7. The Shalala Court held that plaintiffs’ anticipatory challenge to the

                                  16   lawfulness of the regulations was precluded from judicial review under § 405(h). Id. at 25. In so

                                  17   holding, the Supreme Court reasoned that the language of § 405(h) “purports to make exclusive

                                  18   the judicial review method set forth in § 405(g).” Id. 10. Exclusive § 405(g) review applies to

                                  19   any claims “arising under” the Medicare Act, and “clearly appl[ies]” in a “typical [ ] Medicare

                                  20   benefits case, where an individual seeks a monetary benefit from the agency[, ] the agency denies

                                  21   the benefit, and the individual challenges the lawfulness of that denial[, ] irrespective of whether

                                  22   the individual challenges the agency’s denial on evidentiary, rule-related, statutory, constitutional,

                                  23   or other legal grounds.” Id.

                                  24          This case falls squarely within the “typical [ ] Medicare benefits case” the Shalala Court

                                  25   described as not subject to judicial review. See id. Plaintiff’s entire action rests on the premise

                                  26   that the agency’s decision denying coverage of Serostim was unlawful. See FAC ¶¶ 38–40, 48,

                                  27   50. Thus, “irrespective” of whether Plaintiff is attempting to challenge this denial on “statutory,

                                  28   constitutional or other legal grounds,” the statute “plainly bars” judicial review of Plaintiff’s
                                                                                          6
                                   1   second and third claims. See Shalala, 529 U.S. at 10.

                                   2          Plaintiff argues that his claims are “not essentially a claim for benefits,” but rather a

                                   3   challenge to an “arbitrary classification” that denies him “meaningful access” to Serostim. Dkt.

                                   4   No. 47 at 2–3. According to Plaintiff, his claims are related to “plan design [to save money], not

                                   5   to a precise level of care.” Id. But Plaintiff does not coherently articulate what significance this

                                   6   purported distinction has, and the Supreme Court has found similar arguments unpersuasive.

                                   7   Section 405(h) applies where “both the standing and substantive basis for the presentation of a

                                   8   claim is the Medicare Act,” regardless of whether the nature of the challenge is “collateral versus

                                   9   noncollateral.” See Shalala, 529 U.S. at 12, 14. The Supreme Court has made clear that:

                                  10                  [c]laims for money, claims for other benefits, claims of program
                                                      eligibility, and claims that contest a sanction or remedy may all
                                  11                  similarly rest upon individual fact-related circumstances, may all
                                                      similarly dispute agency policy determinations, or may all similarly
                                  12                  involve the application, interpretation, or constitutionality of
Northern District of California
 United States District Court




                                                      interrelated regulations or statutory provisions. There is no reason to
                                  13                  distinguish among them in terms of the language or in terms of the
                                                      purposes of § 405(h).
                                  14

                                  15   Id. at 14. See also Heckler, 466 U.S. at 614–16 (Section 405(h) bars jurisdiction over case

                                  16   involving challenge to agency’s procedures); Weinberger v. Salfi, 422 U.S. 749 (1975) (no

                                  17   jurisdiction under § 405(h) even in case where plaintiffs did not request payment of benefits, but

                                  18   rather challenged agency’s procedures and sought declaratory relief); Marin v. HEW, Health Care

                                  19   Fin. Agency, 769 F.2d 590, 592 (9th Cir. 1985) (Section 405(h) bars health care providers’ claims

                                  20   for reimbursement under the Medicare Act even where claims were brought under the Federal Tort

                                  21   Claims Act for damages “caused by negligent failure,” as such claims still “arise under” the

                                  22   Medicare Act). As in those cases, Plaintiff cannot circumvent the bar of § 405(h) by “imbu[ing]”

                                  23   his claims with federal question jurisdiction, as that “would render meaningless the jurisdiction

                                  24   restriction of § 405(h).” See Marin, 769 F.2d at 592. Section 405(g) thus provides the proper

                                  25   avenue for resolution of Plaintiff’s claims. See Davis v. Astrue, 513 F. Supp. 2d 1137, 1145 (N.D.

                                  26   Cal. 2007) (“In sum, this court cannot assume jurisdiction based on Section 1331 over plaintiff’s

                                  27   causes of action under the Rehabilitation Act and Due Process Clause”).

                                  28          Plaintiff’s reliance on J.L. v. Soc. Sec. Admin., 971 F.2d 260 (9th Cir. 1992) and Am.
                                                                                         7
                                   1   Council of the Blind v. Astrue, No. C 05-04696 WHA, 2008 WL 1858928 (N.D. Cal. Apr. 23,

                                   2   2008) is unavailing. See Dkt. No. 51 at 7. J.L. predates Shalala and its holding has since been

                                   3   questioned in light of Shalala.4 And American Council of the Blind is fundamentally

                                   4   distinguishable from this action. The court in American Council found that plaintiffs’ claims were

                                   5   not tied to any benefits. 2008 WL 1858928, at *5. Instead, those claims were premised on the

                                   6   agency’s failure to communicate with plaintiffs in an accessible format, thereby depriving

                                   7   plaintiffs of “adequate notice and an opportunity to be heard.” Id. at *1. Because the plaintiffs

                                   8   were challenging the agency’s procedures for communicating with participants, and not the

                                   9   procedures for determining benefits, the court held the plaintiffs’ claims did not arise under the

                                  10   Social Security Act and the court therefore had jurisdiction. Id. at *5. In contrast, there is no

                                  11   question that what Plaintiff is challenging here is clearly tied to his benefits.

                                  12          Since the determination that it lacks jurisdiction over Plaintiff’s second and third claims is
Northern District of California
 United States District Court




                                  13   dispositive, the Court need not address DHHS’s alternative argument that the claims should be

                                  14   dismissed under Rule 12(b)(6). See Dkt. No. 39 at 9–16. Plaintiff’s second and third causes of

                                  15   action are DISMISSED without leave to amend.

                                  16   III.   MOTIONS TO SUPPLEMENT THE ADMINISTRATIVE RECORD5

                                  17          On October 25, 2018, Plaintiff filed a motion to supplement the administrative record

                                  18   (“AR”), alleging that the AR did not include the FDA label for Serostim and the American-

                                  19   Hospital Formulary Service Drug Information (“AHFS-DI”) compendium for Serostim. Dkt. No.

                                  20   24 at 2. DHHS opposed the motion as premature and subsequently lodged the administrative

                                  21

                                  22
                                       4
                                         The court in Davis stated that J.L. appears “inconsistent with the Supreme Court’s subsequent
                                       holding in [Shalala] that legal challenges to agency practices and procedures are subject to the
                                  23   limitations in Section 405(h).” Davis, 513 F. Supp. 2d at 1144.
                                       5
                                         Although Plaintiff moves to “supplement” the record, based on a review of his pleadings, it
                                  24   appears Plaintiff is seeking to compel DHHS to “complete” the record. See Dkt. No. 70 at 4
                                       (alleging that the agency considered and relied on the documents and should have included them
                                  25   in the AR); Dkt. No. 79 at 2 (“The materials and information at issue here is [sic] not extra-record
                                       evidence.”). “Supplementing” and “completing” the AR are two distinct concepts: “completing
                                  26   the record” refers to including “materials which were actually considered by the agency, yet
                                       omitted from the administrative record,” whereas “supplementing the record” refers to including
                                  27   “materials which were not considered by the agency, but which are necessary for the court to
                                       conduct a substantial inquiry.” Ctr. for Native Ecosystems v. Salazar, 711 F. Supp. 2d 1267, 1274
                                  28   (D. Colo. 2010). The Court will construe Plaintiff’s motion as a motion to complete or, in the
                                       alternative, to supplement the AR, and apply both applicable standards.
                                                                                         8
                                   1   record with the Court on February 5, 2019, including the FDA label for Serostim. Dkt. No. 34 at

                                   2   3–4; Dkt. No. 61; Dkt. No. 64 (AR). While DHHS had agreed to supplement the AR with the

                                   3   AHFS-DI compendium for Serostim, DHHS avers that the compendium did not contain Serostim,

                                   4   so it did not include it. Dkt. No. 64-6 ¶ 2. Nonetheless, Plaintiff, in a statement to the court on

                                   5   February 6, 2019, affirmed that he still sought inclusion of the AHFS-DI compendium for

                                   6   Serostim. Dkt. No. 65. He also alleged that DHHS is compelled to provide two additional

                                   7   documents that were not identified before the Court in Plaintiff’s initial motion: (1) the AHFS-DI

                                   8   compendium for “somatotropin,” which Plaintiff posits is the generic compound of Serostim, and

                                   9   (2) the introductory portions of the AHFS-DI compendium. Dkt. No. 65.

                                  10          Because the scope of Plaintiff’s original motion had changed considerably, the Court

                                  11   directed Plaintiff to file a new motion, addressing the most current documents at issue. Dkt. No.

                                  12   69. Plaintiff filed his second motion to supplement the administrative record on February 20,
Northern District of California
 United States District Court




                                  13   2019.6 Dkt. No. 70. In the most recent motion, Plaintiff seeks to compel DHHS to complete, or

                                  14   supplement, the AR with the AHFS-DI compendia for Serostim and somatotropin, and the

                                  15   introductory portion of the AHFS-DI compendium, for the years 2016–2018.7 Id. at 2.

                                  16              A. Legal Standard

                                  17          Judicial review of an agency decision is limited to “the administrative record already in

                                  18   existence, not some new record made initially in the reviewing court.” Camp v. Pitts, 411 U.S.

                                  19   138, 142 (1973). The administrative record is “not necessarily those documents that the agency

                                  20   has compiled and submitted as ‘the’ administrative record.” Thompson v. U.S. Dept. of Labor,

                                  21   885 F.2d 551, 555 (9th Cir. 1989) (citation omitted). Instead, it must be “the whole record,”

                                  22   which “includes everything that was before the agency pertaining to the merits of its decision.”

                                  23   Portland Audubon Soc’y v. Endangered Species Comm., 984 F.2d 1534, 1548 (9th Cir. 1993)

                                  24   (citation omitted). The “whole record” thus encompasses “all documents and materials directly or

                                  25

                                  26   6
                                         Since the most recent motion to supplement the administrative record supersedes Plaintiff’s
                                  27   original motion, the Court DENIES AS MOOT the original motion, Dkt. No. 24.
                                       7
                                         In his reply, Plaintiff seeks documents for the years 2015–2019. Dkt. No. 79 at 2. Because the
                                  28   years 2015 and 2019 were not raised in his motion, the Court will not consider his request to
                                       complete the AR with documents from those years. See Dkt. No. 70.
                                                                                          9
                                   1   indirectly considered by agency decision-makers and includes evidence contrary to the agency’s

                                   2   position.” Thompson, 885 F.3d at 555 (citation omitted).

                                   3          The administrative record before the agency, however, does not include “every scrap of

                                   4   paper that could or might have been created.” Pinnacle Armor, Inc. v. United States, 923 F. Supp.

                                   5   2d 1226, 1237 (E.D. Cal. 2013) (quoting TOMAC v. Norton, 193 F. Supp. 2d 182, 195 (D.D.C.

                                   6   2002)). Also, an agency’s designation and certification of the administrative record as complete is

                                   7   entitled to a “presumption of administrative regularity.” McCrary v. Gutierrez, 495 F. Supp. 2d

                                   8   1038, 1041 (N.D. Cal. 2007) (citing Bar MK Ranches v. Yuetter, 994 F.2d 735, 740 (10th Cir.

                                   9   1993)). In turn, courts presume administrative records are complete, but plaintiffs can rebut this

                                  10   presumption with “clear evidence to the contrary.” In re United States, 875 F.3d 1200, 1206 (9th

                                  11   Cir. 2017) (citing Bar MK Ranches, 994 F.2d at 740), vacated on other grounds, 138 S. Ct. 443

                                  12   (2017)).
Northern District of California
 United States District Court




                                  13          A court generally may not consider extra-record evidence, although the Ninth Circuit has

                                  14   recognized certain exceptions to that rule. San Luis & Delta-Mendota Water Auth. v. Locke, 776

                                  15   F.3d 971, 992 (9th Cir. 2014). These exceptions are when admission of the evidence: “(1) is

                                  16   necessary to determine whether the agency has considered all relevant factors and has explained

                                  17   its decision, (2) is necessary to determine whether the agency has relied on documents not in the

                                  18   record, (3) [ ] is necessary to explain technical terms or complex subject matter, or (4) when

                                  19   plaintiffs make a showing of agency bad faith.” Id. (citations and quotations omitted). The

                                  20   exceptions are to be “narrowly construed,” and the party seeking to supplement with the extra-

                                  21   record evidence “bears the burden of demonstrating that a relevant exception applies.” Id. at 992–

                                  22   93. Otherwise, “[w]ere the federal courts routinely or liberally to admit new evidence when

                                  23   reviewing agency decisions, it would be obvious that the federal courts would be proceeding, in

                                  24   effect, de novo rather than with the proper deference to agency processes, expertise, and decision-

                                  25   making.” Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir. 2005).

                                  26              B. Discussion

                                  27          Plaintiff has not presented any “clear evidence” to overcome the applicable presumption of

                                  28   deference to the agency’s judgment that the AR is complete. See In re United States, 875 F.3d at
                                                                                        10
                                   1   1206. Nor has Plaintiff demonstrated that any of the narrow exceptions to supplement the AR

                                   2   apply in this case. See San Luis, 776 F.3d at 992. Plaintiff, in conclusory fashion, argues that

                                   3   “‘clearly’ the MAC could not have obtained information about the off-label uses of Serostim for

                                   4   HIV” without considering the AHFS-DI compendium. Dkt. No. 79 at 3. As to the introductory

                                   5   portion, according to Plaintiff, it is “preposterous to assume that the decision-makers in this case

                                   6   never relied on something so clearly foundational.” Id. Plaintiff then asserts that DHHS’s

                                   7   objection to providing the documents “is evidence of concealment,” and that DHHS propounds an

                                   8   “absurd and condescending reason” for failing to provide the documents. Id. at 3, 5.

                                   9          Plaintiff completely misses the mark. These conclusory pronouncements come nowhere

                                  10   close to showing “clear evidence” that any of the documents should be in the AR. The record

                                  11   reflects that the agency considered DRUGDEX, another Medicare-approved compendium, to

                                  12   determine what the non FDA-approved (or “off-label”) use for Serostim is. AR at 0055, 0726.
Northern District of California
 United States District Court




                                  13   Plaintiff does not dispute that DRUGDEX is in the administrative record. Dkt. No. 70 at 5 n.3.

                                  14   The ALJs, in their opinions, also stated that the AHFS-DI compendium did not include any

                                  15   additional off-label uses for Serostim. AR at 0055, 0726. The record does not reflect any

                                  16   reference to “somatotropin,” and Plaintiff presents no evidence that the agency relied on

                                  17   information about this drug. Plaintiff does not present any evidence, let alone “clear evidence,”

                                  18   that the agency considered any of the materials whose inclusion he seeks to compel.

                                  19          Because Plaintiff fails to rebut with clear evidence the presumption that the administrative

                                  20   record is complete, or present any evidence that the documents fall under one of the exceptions

                                  21   allowing the Court to consider extra-record evidence, the Court DENIES Plaintiff’s second

                                  22   motion to supplement the administrative record.

                                  23   IV.    MOTION TO FILE UNDER SEAL

                                  24          DHHS filed the entire certified administrative record, approximately 1,500 pages, with the

                                  25   Court, along with a motion requesting to file the record under seal. Dkt. No. 64. Because these

                                  26   records are more than tangentially related to the underlying action, the Court applies the

                                  27   “compelling reasons” standard articulated below.

                                  28
                                                                                         11
                                   1                  A. Legal Standard

                                   2          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                   3   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                   4   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                   5   common law right ‘to inspect and copy public records and documents, including judicial records

                                   6   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                   7   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                   8   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                   9   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  10   general history of access and the public policies favoring disclosure, such as the public interest in

                                  11   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  12   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
Northern District of California
 United States District Court




                                  13   disclosure and justify sealing court records exist when such ‘court files might have become a

                                  14   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                  15   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                  16   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                  17   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                  18   without more, compel the court to seal its records.” Id.

                                  19          The Court must “balance[] the competing interests of the public and the party who seeks to

                                  20   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                  21   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                  22   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  23   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  24   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  25   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The

                                  26   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  27              B. Discussion
                                  28          The Court finds that DHHS has shown a compelling interest in sealing the entire
                                                                                         12
                                   1   administrative record, as it contains Plaintiff’s medical records and private information. Courts

                                   2   have found a party’s privacy interests in such records to outweigh the public’s interest in access.

                                   3   See A.B. v. San Francisco Unified Sch. Dist., No. C 07-4738 PJH, 2007 WL 2900527, at *1 (N.D.

                                   4   Cal. Oct. 2, 2007) (granting motion to seal administrative record “which often contains sensitive

                                   5   educational and medical information, and often in references too numerous to redact”); see also

                                   6   Krysten v. Blue Shield of California, No. 15-CV-02421-RS, 2016 WL 5934709, at *3 n.3 (N.D.

                                   7   Cal. Oct. 11, 2016); A.C. v. City of Santa Clara, No. 13-CV-03276-HSG, 2015 WL 4076364, at

                                   8   *2 (N.D. Cal. July 2, 2015).

                                   9    V.    CONCLUSION

                                  10          The Court GRANTS all three motions to dismiss without leave to amend. Dkt. Nos. 36,

                                  11   39, 40. The clerk is DIRECTED to terminate Defendants Envision and Blue Shield from the

                                  12   case. The Court also DENIES AS MOOT Plaintiff’s first motion to supplement the
Northern District of California
 United States District Court




                                  13   administrative record, Dkt. No. 24; DENIES Plaintiff’s second motion to supplement the

                                  14   administrative record, Dkt. No. 70; and GRANTS Defendant’s motion to file the administrative

                                  15   record under seal, Dkt. No. 64.

                                  16          The Court further SETS a case management conference for July 23, 2019 at 2:00 p.m., and

                                  17   DIRECTS the parties to file on or before July 16, 2019 a joint case management statement

                                  18   including a proposed case schedule for resolution of the remaining claim against DHHS.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 6/18/2019

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        13
